DETAILED ACTION
Status of Claims
Claim 1 has been cancelled and claims 2-14 have been added per preliminary amendment filed 02 February 2021.  Accordingly, claims 2-14 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
This application, filed 17 December 2020 is a continuation of 16/213,528, filed 07 December 2018, and is now U.S. Patent No. 10,902,516.  Application 16/213,528 is a continuation of 13/933,262, filed 02 July 2013, and is now U.S. Patent No. 10,181,157.  Application 13/933,262 is a continuation of 13/553,397, filed 19 July 2012, and is now U.S. Patent No. 8,510,212.  Application 13/553,397 is a continuation of 12/128,382, filed 28 May 2008, and is now U.S. Patent No. 8,249,977.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Matthew Ridsdale (Reg. No. 56,832) on 11 March 2022 at 3:45 p.m. Eastern time.
IN THE CLAIMS
Claims 2 is amended as follows:
A method including:

receiving by an automated trading tool including a processor a desired strategy price for a trading strategy including a first tradeable object and a second tradeable object; 
receiving by the automated trading tool first market information for the first tradeable object from a first electronic exchange and second market information for the second tradeable object from a second electronic exchange, wherein the first market information includes a first inside market for the first tradeable object, wherein the second market information includes a second inside market for the second tradeable object, wherein the first inside market includes a best bid and a best ask for the first tradeable object, wherein the second inside market includes a best bid and a best ask for the second tradeable object, 
determining by the automated trading tool whether the first inside market for the first tradeable object includes a market gap between the best bid and the best ask for the first tradeable object, wherein the market gap includes a plurality of price levels between the best bid and the best ask for the first tradeable object without an [[  available quantity; 
determining by the automated trading tool a leaned-on price at a selected price level of the plurality of price levels within the market gap, wherein the selected price level of the leaned-on price within the market gap is determined based on a level of quoting aggressiveness, wherein the selected price level is at least one price level above the best bid price for the first tradeable object when the first tradeable object would be bought according to the trading strategy, wherein the selected price level is at least one price level below the best ask for the first tradeable object when the first tradeable object would be sold according to the trading strategy;
calculating by the automated trading tool a quote order price for a quote order for the second tradeable object of the trading strategy based on the leaned-on price associated with the selected price level and the desired spread price; and 
automatically submitting by the automated trading tool the quote order for the second tradeable object at the calculated quote order price to the second electronic exchange.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record (Burns et al, US Pub. No. 2007/0078749, in view of Gastineau et al, US Patent No. 7,496,531, in further view of Goodman et al, US Pub. No. 2006/0059077) teaches a method comprising:
receiving by an automated trading tool including a processor a desired strategy price for a trading strategy including a first tradeable object and a second tradeable object; 
receiving by the automated trading tool first market information for the first tradeable object from a first electronic exchange and second market information for the second tradeable object from a second electronic exchange, wherein the first market information includes a first inside market for the first tradeable object, wherein the second market information includes a second inside market for the second tradeable object, wherein the first inside market includes a best bid and a best ask for the first tradeable object, wherein the second inside market includes a best bid and a best ask for the second tradeable object, 
determining by the automated trading tool whether the first inside market for the first tradeable object includes a market gap between the best bid and the best ask for the first tradeable object, wherein the market gap includes a plurality of price levels between the best bid and the best ask for the first tradeable object without an available quantity; 
determining by the automated trading tool a leaned-on price at a selected price level of the plurality of price levels within the market gap,
calculating by the automated trading tool a quote order price for a quote order for the second tradeable object of the trading strategy based on the leaned-on price associated with the selected price level and the desired spread price; and 
automatically submitting by the automated trading tool the quote order for the second tradeable object at the calculated quote order price to the second electronic exchange.
Even though, the prior art of record teaches the above-mentioned features, the prior art of record fails to teach a method including:
determining by the automated trading tool a leaned-on price at a selected price level of the plurality of price levels within the market gap,
 wherein the selected price level of the leaned-on price within the market gap is determined based on a level of quoting aggressiveness, 
wherein the selected price level is at least one price level above the best bid price for the first tradeable object when the first tradeable object would be bought according to the trading strategy, 
wherein the selected price level is at least one price level below the best ask for the first tradeable object when the first tradeable object would be sold according to the trading strategy; 
For these reasons claim 2 is deemed to be allowable over the prior art of record and claims 3-14 are allowed by dependency on allowed claims. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.
Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sweeting et al (US Pub. No. 2006/0265309 A1) (November 23, 2006) “System And Method For Automatically Distributing A Trading Order Over A Range Of Prices”. 
DAVIES et al
Nevmyvaka et al:  “Electronic trading in order-driven markets: efficient execution” Seventh IEEE International Conference on E-Commerce Technology, Publication Year: 2005. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J BAIRD/Primary Examiner, Art Unit 3692